



Exhibit 10.1
AMKOR TECHNOLOGY, INC.
SECOND AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN
1.    Purposes of the Plan. The purposes of this Plan are:
•
to attract and retain the best available personnel for positions of substantial
responsibility,

•
to provide incentives to individuals who perform services to the Company or its
Subsidiaries, and

•
to promote the success of the Company’s business.

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units, Performance Shares, Other Stock-Based Awards and Cash Awards
as the Administrator may determine.
2.    Definitions. As used herein, the following definitions will apply:
(a)    “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.
(b)    “Applicable Laws” means the requirements relating to the administration
of equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.
(c)    “Award” means, individually or collectively, a grant under the Plan of
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units, Performance Shares, Other Stock-Based Awards and Cash Awards
as the Administrator may determine.
(d)    “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.
(e)    “Board” means the Board of Directors of the Company.
(f)    “Cash Award” shall have the meaning set forth in Section 11.
(g)    “Change in Control” means, unless otherwise provided in an Award
Agreement, the occurrence of any of the following events:


-1-

--------------------------------------------------------------------------------




(i)    Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the total voting power represented by the
Company’s then outstanding voting securities (“Voting Securities”), other than
(x) an employee benefit plan of the Company or any of its Subsidiaries, (y) the
James J. Kim Family Group, as defined in the Company’s Proxy Statement most
recently filed with the Securities and Exchange Commission as of the date of
determination (the “James J. Kim Family Group”) or (z) any entity in which any
member or members of the James J. Kim Family Group (individually or
collectively) own, directly or indirectly, more than 50% of the voting power);
(ii)    The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets other than to (x) any member or
members of the James J. Kim Family Group or (y) any entity in which any member
or members of the James J. Kim Family Group (individually or collectively) own,
directly or indirectly, more than 50% of the voting power;
(iii)    A change in the composition of the Board occurring within a twelve
(12)-month period, as a result of which a majority of the Directors are not
Incumbent Directors. “Incumbent Directors” means Directors who either (x) are
Directors as of the effective date of this amendment and restatement of the Plan
or (y) are elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of the Incumbent Directors at the time of such
election or nomination (but will not include an individual whose election or
nomination is in connection with an actual or threatened proxy contest relating
to the election of Directors to the Company); or
(iv)    The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation (x) which would result
in the Voting Securities outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or its parent) at least fifty percent (50%)
of the total voting power represented by the voting securities of the Company or
such surviving entity or its parent outstanding immediately after such merger or
consolidation or (y) involving any entity in which any member or members of the
James J. Kim Family Group (individually or collectively) own, directly or
indirectly, more than 50% of the voting power.
Notwithstanding the foregoing, with respect to any Award that constitutes
“non-qualified deferred compensation” within the meaning of Code Section 409A,
no event shall be a Change in Control unless such event satisfies the
requirements of Treasury Regulation Section 1.409A-3(i)(5).
(h)    “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to a section of the Code (or a regulation thereunder) herein will be a reference
to any successor or amended section of the Code (or such regulation).
(i)    “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 4
hereof.
(j)    “Common Stock” means the common stock of the Company.


-2-

--------------------------------------------------------------------------------




(k)    “Company” means Amkor Technology, Inc., a Delaware corporation, or any
successor thereto.
(l)    “Consultant” means any person, including an advisor, engaged by the
Company or a Subsidiary to render services to such entity.
(m)    “Determination Date” means the latest possible date that will not
jeopardize the qualification of an Award granted under the Plan as
“performance-based compensation” under Section 162(m) of the Code.
(n)    “Director” means a member of the Board.
(o)    “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.
Notwithstanding the foregoing, to the extent required under Section 409A of the
Code, “Disability” shall have the meaning set forth therein.
(p)    “Employee” means any person, including Officers and Directors, employed
by the Company or any Subsidiary of the Company. Neither service as a Director
nor payment of a director’s fee by the Company will be sufficient to constitute
“employment” by the Company.
(q)    “Exchange Act” means the Securities Exchange Act of 1934, as amended. Any
reference to a section of the Exchange Act (or a rule or regulation issued
thereunder) herein will be a reference to any successor or amended section of
the Exchange Act (or such rule or regulation)
(r)    “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
(i)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Market,
the Nasdaq Global Select Market or the Nasdaq Capital Market, its Fair Market
Value shall be the closing sales price for such stock (or, if no closing sales
price was reported on that date, as applicable, on the last trading date such
closing sales price was reported) as quoted on such exchange or system on the
day of determination, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;
(ii)    If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, its Fair Market Value shall be the
mean between the high bid and low asked prices for the Common Stock on the day
of determination (or, if no bids and asks were reported on that date, as
applicable, on the last trading date such bids and asks were reported); or
(iii)    In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator in
accordance with Section 409A of the Code.


-3-

--------------------------------------------------------------------------------




(s)    “Incentive Stock Option” means an Option that by its terms qualifies and
is otherwise intended to qualify as an incentive stock option within the meaning
of Section 422 of the Code and the regulations promulgated thereunder.
(t)    “Inside Director” means a Director who is an Employee.
(u)    “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.
(v)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
(w)    “Option” means an Incentive Stock Option or Nonstatutory Stock Option
granted pursuant to the Plan.
(x)    “Other Stock-Based Award” shall have the meaning set forth in Section 11.
(y)    “Outside Director” means a Director who is not an Employee.
(z)    “Parent” means a “parent corporation” of the Company, whether now or
hereafter existing, as defined in Section 424(e) of the Code.
(aa)    “Participant” means the holder of an outstanding Award.
(bb)    “Performance Goals” will have the meaning set forth in Section 13 of the
Plan.
(cc)    “Performance Period” means any fiscal year of the Company or such other
period as determined by the Administrator in its sole discretion.
(dd)    “Performance Share” means an Award denominated in Shares which may be
earned in whole or in part upon attainment of Performance Goals as the
Administrator may determine pursuant to Section 10.
(ee)    “Performance Unit” means an Award which may be earned in whole or in
part upon attainment of Performance Goals as the Administrator may determine and
which may be settled for cash, Shares or other securities or a combination of
the foregoing pursuant to Section 10.
(ff)    “Period of Restriction” means the period during which Restricted Stock
is subject to forfeiture. Restrictions may be based on the passage of time, the
achievement of target levels of performance, or the occurrence of other events
as determined by the Administrator.
(gg)    “Plan” means this Second Amended and Restated 2007 Equity Incentive
Plan.
(hh)    “Restricted Stock” means Shares issued pursuant to a Restricted Stock
Award under Section 7 of the Plan, or issued pursuant to the early exercise of
an Option.


-4-

--------------------------------------------------------------------------------




(ii)    “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 8. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.
(jj)    “Retirement” means, unless otherwise provided in an Award Agreement, a
Participant’s voluntary termination of employment, with the approval of the
Administrator in its discretion, at a time when (i) the Participant is in good
standing with the Company and (ii) the sum of the Participant’s age (rounded
down to the nearest whole month) and years of service with the Company and its
Subsidiaries (rounded down to the nearest whole month) equals or exceeds 75.
(kk)    “Rule 16b-3” means Rule 16b-3 of the Exchange Act.
(ll)    “Section 16(b)” means Section 16(b) of the Exchange Act.
(mm)    “Service Provider” means an Employee, Director, or Consultant.
(nn)    “Share” means a share of the Common Stock, as adjusted in accordance
with Section 16 of the Plan.
(oo)    “Stock Appreciation Right” means an Award, granted alone or in
connection with an Option, that pursuant to Section 9 is designated as a Stock
Appreciation Right.
(pp)    “Subsidiary” means a “subsidiary corporation” of the Company, whether
now or hereafter existing, as defined in Section 424(f) of the Code.
3.    Stock Subject to the Plan.
(a)    Subject to the provisions of Section 16 of the Plan, the maximum
aggregate number of Shares that may be awarded and sold under the Plan is
seventeen million (17,000,000) Shares. The Shares may be authorized, but
unissued, or reacquired Common Stock. Any Shares issued by the Company through
the assumption or substitution of outstanding grants from an acquired company
shall not reduce the number of Shares available for Awards under the Plan (or
otherwise count against the Award limits set forth herein).
(b)    Full Value Awards. Any Shares subject to Restricted Stock, Restricted
Stock Units, Performance Units, Performance Shares or Other Stock-Based Awards
will be counted against the numerical limits of this Section 3 as one and a half
(1.5) Shares for every one (1) Share subject thereto. Further, if any Award (or
portion thereof) of Restricted Stock, Restricted Stock Units, Performance Units,
Performance Shares or Other Stock-Based Awards is forfeited and Shares in
respect thereof would otherwise return to the Plan pursuant to Section 3(c), one
and a half (1.5) times the number of Shares covered by the portion of such Award
so forfeited will return to the Plan and will again become available for
issuance.
(c)    Lapsed Awards. If an Award (or any portion thereof) expires, is forfeited
or becomes unexercisable without having been exercised in full, the Shares
subject to such Award (or portion thereof) will become available for future
grant or sale under the Plan (unless the Plan has terminated). With respect to
stock-settled Stock Appreciation Rights, each such Stock Appreciation


-5-

--------------------------------------------------------------------------------




Right shall count against the limit described in Section 3(a) based on the
number of Shares underlying the exercised portion of such Award rather than the
number of Shares actually issued in settlement of such Award. Shares used to pay
the exercise price of an Award or to satisfy the tax withholding obligations
related to an Award will not become available for future grant or sale under the
Plan. Notwithstanding the foregoing and, subject to adjustment as provided in
Section 16, the maximum number of Shares that may be issued upon the exercise of
Incentive Stock Options will equal seventeen million (17,000,000) Shares.
(d)    Share Reserve. The Company, during the term of this Plan, will at all
times reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.
4.    Administration of the Plan.
(a)    Procedure.
(i)    Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.
(ii)    Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan will be
administered by a Committee of two (2) or more “outside directors” within the
meaning of Section 162(m) of the Code.
(iii)    Rule 16b-3. To the extent desirable to qualify transactions hereunder
as exempt under Rule 16b-3, the Plan will be administered by a Committee, each
member of which satisfies the independence requirements of Rule 16b-3.
(iv)    Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which Committee will be
constituted to satisfy Applicable Laws.
(b)    Powers of the Administrator. Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator will have the authority, in its
discretion:
(i)    to determine the Fair Market Value;
(ii)    to select the Service Providers to whom Awards may be granted hereunder;
(iii)    to determine the number of Shares to be covered by each Award granted
hereunder;
(iv)    to approve forms of Award Agreements for use under the Plan;


-6-

--------------------------------------------------------------------------------




(v)    to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder (such terms and conditions include, but
are not limited to, the exercise or base price, the time or times when Awards
may become vested or be exercised (which may be based on performance criteria),
any vesting acceleration or waiver of forfeiture restrictions (such as upon
termination due to death, Disability or Retirement or a Change in Control), and
any restriction or limitation regarding any Award or the Shares relating
thereto, based in each case on such factors as the Administrator will
determine);
(vi)    to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;
(vii)    to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;
(viii)    to modify or amend each Award (subject to Section 21(c) of the Plan).
Notwithstanding the previous sentence, without stockholder approval, the
Administrator may not (1) modify or amend an Option or Stock Appreciation Right
to reduce the exercise price or base price of such Option or Stock Appreciation
Right, as applicable, after it has been granted (except for adjustments made
pursuant to Section 16), (2) cancel any outstanding Option or Stock Appreciation
Right and replace it with a new Option or Stock Appreciation Right with a lower
exercise price or base price, as applicable, (3) cancel any outstanding Option
or Stock Appreciation Right and replace it with another Award or (4) otherwise
implement a program that provides for the repricing, replacing or cash buy-back
of, out-of-the-money Awards;
(ix)    to allow Participants to satisfy withholding tax obligations in such
manner as prescribed in Section 17 and to mutually agree with a participant on a
method to pay the exercise price and withholding taxes that differs from any
default method in the plan;
(x)    to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;
(xi)    to allow a Participant to defer the receipt of the payment of cash or
the delivery of Shares that would otherwise be due to such Participant under an
Award pursuant to such procedures as the Administrator may determine; and
(xii)    to make all other determinations deemed necessary or advisable for
administering the Plan.
(c)    Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all
Participants, any other holders of Awards and on all other persons.
5.    Eligibility. Nonstatutory Stock Options, Restricted Stock, Restricted
Stock Units, Stock Appreciation Rights, Performance Units, Performance Shares,
Other Stock-Based Awards and Cash


-7-

--------------------------------------------------------------------------------




Awards as the Administrator determines may be granted to Service Providers.
Incentive Stock Options may be granted only to Employees.
6.    Stock Options.
(a)    Limitations.
(i)    Each Option will be designated in the Award Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds one hundred thousand dollars
($100,000), such Options will be treated as Nonstatutory Stock Options. For
purposes of this Section 6(a), Incentive Stock Options will be taken into
account in the order in which they were granted. The Fair Market Value of the
Shares will be determined as of the time the Option with respect to such Shares
is granted.
(ii)    The following limitations will apply to grants of Options:
(1)    No Participant will be granted, in any fiscal year, Options to purchase
more than 2,000,000 Shares.
(2)    In connection with his or her initial service as an Employee, an Employee
may be granted Options to purchase up to an additional 2,000,000 Shares, which
will not count against the limit set forth in Section 6(a)(ii)(1) above.
(3)    If an Option is cancelled in the same fiscal year in which it was granted
(other than in connection with a transaction described in Section 16), the
cancelled Option, as applicable, will be counted against the limits set forth in
subsections (1) and (2) above.
(b)    Term of Option. The Administrator will determine the term of each Option
in its sole discretion; provided, however, that the term will be no more than
ten (10) years from the date of grant thereof. Moreover, in the case of an
Incentive Stock Option granted to a Participant who, at the time the Incentive
Stock Option is granted, owns stock representing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or any
Parent or Subsidiary, the term of the Incentive Stock Option will be five (5)
years from the date of grant or such shorter term as may be provided in the
Award Agreement.


-8-

--------------------------------------------------------------------------------




(c)    Option Exercise Price and Consideration.
(i)    Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator, but
will be no less than one hundred percent (100%) of the Fair Market Value per
Share on the date of grant. In addition, in the case of an Incentive Stock
Option granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price will be no less than one hundred ten percent (110%) of the
Fair Market Value per Share on the date of grant. Notwithstanding the foregoing
provisions of this Section 6(c), Options may be granted with a per Share
exercise price of less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant pursuant to a transaction described in, and in a
manner consistent with, Section 424(a) of the Code.
(ii)    Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.
(iii)    Form of Consideration. The Administrator will determine the acceptable
form of consideration for exercising an Option, including the method of payment
to the extent permitted by Applicable Laws. Notwithstanding the foregoing, any
Participant who is subject to the requirements of Section 16 of the Exchange Act
at the time of exercise, shall pay the exercise price of an Option by directing
the Company to withhold a number of whole Shares from those that would otherwise
be received on exercise having an aggregate Fair Market Value (determined on the
date of exercise) equal to the aggregate exercise price of the Option. In all
events, the exercise price of an Option must be paid to the Company within three
days after the date of exercise.
(d)    Exercise of Option.
(i)    Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share.
An Option will be deemed exercised when the Company receives: (i) notice of
exercise (in such form as the Administrator specifies from time to time) from
the person entitled to exercise the Option and (ii) full payment for the Shares
with respect to which the Option is exercised (together with any applicable
withholding taxes). Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan. Shares issued upon exercise of an Option will be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option. The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 16 of
the Plan.


-9-

--------------------------------------------------------------------------------




Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for acquisition under the Option,
by the number of Shares as to which the Option is exercised.
(ii)    Termination of Relationship as a Service Provider. If a Participant
ceases to be a Service Provider, other than upon the Participant’s termination
as the result of the Participant’s Retirement, death or Disability, the
Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement). The vested portion of the
Option will remain exercisable for such period not to exceed twenty-four (24)
months following the Participant’s termination as is specified in the Award
Agreement. Unless otherwise provided by the Administrator, if on the date of
termination the Participant is not vested with respect to all of his or her
Option, the Shares covered by the unvested portion of the Option will be
immediately forfeited and revert to the Plan. If after termination the
Participant does not exercise his or her vested Option within the time specified
by the Administrator, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.
(iii)    Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). The vested portion of the Option will remain
exercisable for such period not to exceed twenty-four (24) months following the
Participant’s termination as is specified in the Award Agreement. Unless
otherwise provided by the Administrator, if on the date of termination the
Participant is not vested with respect to all of his or her Option, the Shares
covered by the unvested portion of the Option will be immediately forfeited and
revert to the Plan. If after termination the Participant does not exercise his
or her vested Option within the time specified herein, the Option will
terminate, and the Shares covered by such Option will revert to the Plan.
(iv)    Death of Participant. If a Participant dies while a Service Provider,
the Option may be exercised following the Participant’s death within such period
of time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. The vested portion of the Option will
remain exercisable for such period not to exceed twenty-four (24) months
following the Participant’s death as is specified in the Award Agreement. Unless
otherwise provided by the Administrator, if at the time of death the Participant
is not vested with respect to all of his or her Option, the Shares covered by
the unvested portion of the Option will be immediately forfeited and revert to
the Plan. If the vested Option is not so exercised within the time specified
herein, the Option will terminate, and the Shares covered by such Option will
revert to the Plan.


-10-

--------------------------------------------------------------------------------




(v)    Retirement of Optionee. If a Participant ceases to be a Service Provider
as a result of the Participant’s Retirement, the Participant may exercise his or
her Option within such period of time as is specified in the Award Agreement to
the extent the Option is vested on the date of Retirement (but in no event later
than the expiration of the term of such Option as set forth in the Award
Agreement). The vested portion of the Option will remain exercisable for such
period not to exceed twenty-four (24) months following the Participant’s
Retirement as is specified in the Award Agreement. Unless otherwise provided by
the Administrator, if on the date of Retirement the Participant is not vested
with respect to all of his or her Option, the Shares covered by the unvested
portion of the Option will be immediately forfeited and revert to the Plan. If
after Retirement, the Participant does not exercise his or her vested Option
within the time specified herein, the Option will terminate, and the Shares
covered by such Option will revert to the Plan.
(vi)    Other Termination. A Participant’s Award Agreement may also provide that
if the exercise of an Option following the termination of Participant’s status
as a Service Provider (other than upon the Participant’s death or Disability)
would result in liability under Section 16(b), then the Option will terminate on
the earlier of (A) the expiration of the term of the Option set forth in the
Award Agreement or (B) the 10th day after the last date on which such exercise
would result in such liability under Section 16(b). Finally, a Participant’s
Award Agreement may also provide that if the exercise of the Option following
the termination of the Participant’s status as a Service Provider (other than
upon the Participant’s death or Disability) would be prohibited at any time
solely because the issuance of Shares would violate the registration
requirements under the Securities Act, then the Option will terminate on the
earlier of (A) the expiration of the term of the Option or (B) the expiration of
a period of three (3) months after the termination of the Participant’s status
as a Service Provider during which the exercise of the Option would not be in
violation of such registration requirements.
7.    Restricted Stock.
(a)    Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.
(b)    Restricted Stock Agreement. Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction, the
number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. Restricted Stock will
have a vesting schedule of not less than three (3) years from the date of grant
(which may be ratable over such period), unless such Restricted Stock was
granted based upon performance criteria, in which case it will have a vesting
schedule of not less than one (1) year from the date of grant. During any fiscal
year no Participant will receive more than an aggregate of 1,000,000 Shares of
Restricted Stock. Notwithstanding the foregoing limitation, in connection with
his or her initial service as an Employee, an Employee may be granted an
aggregate of up to an additional 1,000,000 Shares of Restricted Stock without
impacting the limit in the immediately preceding sentence. If Restricted Stock
is cancelled in the same fiscal year in which it was granted (other than in
connection with a transaction described in Section 16), the cancelled Restricted
Stock, as applicable, will be counted against the limits set forth in the two
immediately preceding sentences. Unless the Administrator determines otherwise,


-11-

--------------------------------------------------------------------------------




the Company as escrow agent will hold Shares of Restricted Stock until the
restrictions on such Shares have lapsed.
(c)    Transferability. Shares of Restricted Stock may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated until the end of the
applicable Period of Restriction.
(d)    Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.
(e)    Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock Award made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction.
(f)    Voting Rights. During the Period of Restriction, Service Providers
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless the Administrator determines
otherwise.
(g)    Dividends and Other Distributions. During the Period of Restriction,
Service Providers holding Shares of Restricted Stock will be entitled to receive
all dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement; provided, however, that if (x) any
such dividends or distributions are paid in Shares or other property, the Shares
or other property will be subject to the same restrictions on transferability
and forfeitability as the Shares of Restricted Stock with respect to which they
were paid and (y) any such dividends are paid in cash, such cash dividends will
be withheld (in the Company’s general assets) and paid only upon the vesting of
the underlying Shares of Restricted Stock (with such cash dividends to be
forfeited upon the forfeiture of the underlying Shares of Restricted Stock).
(h)    Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.
(i)    Section 162(m) Performance Restrictions. For purposes of qualifying
grants of Restricted Stock as “performance-based compensation” under
Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals will be set by the Administrator on or before the Determination Date. In
granting Restricted Stock which is intended to qualify under Section 162(m) of
the Code as “performance-based compensation,” the Administrator will follow any
procedures determined by it from time to time to be necessary or appropriate to
ensure such qualification (e.g., in determining the Performance Goals).
8.    Restricted Stock Units.
(a)    Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. Each Restricted Stock Unit Award will
be evidenced by an Award Agreement that will specify such other terms and
conditions as the Administrator, in its sole discretion, will determine,
including all terms, conditions, and restrictions related to the grant, the
number of Restricted Stock Units and the form of payout, which subject to
Section 8(d), may be left to the discretion


-12-

--------------------------------------------------------------------------------




of the Administrator. During any fiscal year of the Company, no Participant will
receive more than an aggregate of 1,000,000 Restricted Stock Units.
Notwithstanding the limitation in the previous sentence, in connection with his
or her initial service as an Employee, an Employee may be granted an aggregate
of up to an additional 1,000,000 Restricted Stock Units. If Restricted Stock
Units are cancelled in the same fiscal year in which they were granted (other
than in connection with a transaction described in Section 16), the cancelled
Restricted Stock Units, as applicable, will be counted against the limits set
forth in the two immediately preceding sentences.
(b)    Vesting Criteria and Other Terms. The Administrator will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. Notwithstanding the foregoing sentence, Restricted Stock
Units will have a vesting schedule of not less than three (3) years from the
date of grant (which may be ratable over such period), unless such Restricted
Stock Units were granted based upon performance criteria, in which case they
will have a vesting schedule of not less than one (1) year from the date of
grant.
(c)    Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as specified in
the Award Agreement.
(d)    Form and Timing of Payment. Payment of vested Restricted Stock Units will
be made as soon as practicable after the date(s) set forth in the Award
Agreement, and in all events, within 30 days after satisfaction of the
applicable vesting criteria. The Administrator, in its sole discretion, may pay
vested Restricted Stock Units in cash, Shares, or a combination thereof,
provided that unless otherwise provided in an Award Agreement, Restricted Stock
Units shall be settled in Shares.
(e)    Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.
(f)    Section 162(m) Performance Restrictions. For purposes of qualifying
grants of Restricted Stock Units as “performance-based compensation” under
Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals. In granting
Restricted Stock Units which are intended to qualify under Section 162(m) of the
Code as “performance-based compensation,” the Administrator will follow any
procedures determined by it from time to time to be necessary or appropriate to
ensure such qualification (e.g., in determining the Performance Goals). The
Performance Goals will be set by the Administrator on or before the
Determination Date.
(g)    Dividend Equivalents. The Committee may, in its sole discretion, provide
in an Award Agreement evidencing a grant of Restricted Stock Units the right to
accrue dividend equivalents, which dividend equivalents will be subject to the
same vesting, forfeiture and settlement criteria as the underlying Restricted
Stock Units.


-13-

--------------------------------------------------------------------------------




9.    Stock Appreciation Rights.
(a)    Grant of Stock Appreciation Rights. Subject to the terms and conditions
of the Plan, a Stock Appreciation Right may be granted to Service Providers at
any time and from time to time as will be determined by the Administrator, in
its sole discretion.
(b)    Number of Shares. The Administrator will have complete discretion to
determine the number of Stock Appreciation Rights granted to any Participant,
provided that during any fiscal year, no Participant will be granted Stock
Appreciation Rights covering more than 1,000,000 Shares. Notwithstanding the
limitation in the previous sentence, in connection with his or her initial
service as an Employee, an Employee may be granted Stock Appreciation Rights
covering up to an additional 1,000,000 Shares. If Stock Appreciation Rights are
cancelled in the same fiscal year in which they were granted (other than in
connection with a transaction described in Section 16), the cancelled Stock
Appreciation Rights, as applicable, will be counted against the limits set forth
in the two immediately preceding sentences.
(c)    Base Price and Other Terms. The Administrator, subject to the provisions
of the Plan, will have complete discretion to determine the terms and conditions
of Stock Appreciation Rights granted under the Plan; provided, however, that the
base price will be not less than one hundred percent (100%) of the Fair Market
Value of a Share on the date of grant.
(d)    Stock Appreciation Right Agreement. Each Stock Appreciation Right Award
will be evidenced by an Award Agreement that will specify the base price, the
term of the Stock Appreciation Right, the conditions of exercise, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine.
(e)    Expiration of Stock Appreciation Rights. A Stock Appreciation Right
granted under the Plan will expire upon the date determined by the
Administrator, in its sole discretion, and set forth in the Award Agreement;
provided, however, that the term will be no more than ten (10) years from the
date of grant thereof. Notwithstanding the foregoing, the rules of Section 6(d)
also will apply to Stock Appreciation Rights.
(f)    Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:
(i)    The difference between the Fair Market Value of a Share on the date of
exercise over the base price; times
(ii)    The number of Shares with respect to which the Stock Appreciation Right
is exercised.
At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof, provided that unless otherwise provided in an Award
Agreement, Stock Appreciation Rights shall be settled in Shares.


-14-

--------------------------------------------------------------------------------




10.    Performance Units and Performance Shares.
(a)    Grant of Performance Units/Shares. Performance Units and Performance
Shares may be granted to Service Providers at any time and from time to time, as
will be determined by the Administrator, in its sole discretion. The
Administrator will have complete discretion in determining the number of
Performance Units and Performance Shares granted to each Participant, provided
that during any fiscal year, (i) no Participant will be granted more than
1,000,000 Performance Units and (ii) no Participant will be granted more than
1,000,000 Performance Shares. Notwithstanding the foregoing limitations, in
connection with his or her initial service, an Employee may be granted up to an
additional 1,000,000 Performance Shares and up to an additional 1,000,000
Performance Units without impacting such limitations. If Performance
Units/Shares are cancelled in the same fiscal year in which they were granted
(other than in connection with a transaction described in Section 16), the
cancelled Performance Units/Shares, as applicable, will be counted against the
limits set forth in the two immediately preceding sentences.
(b)    Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant (which initial value shall not exceed the Fair Market Value of one Share
on the date of grant). Each Performance Share will have a value equal to the
Fair Market Value of a Share.
(c)    Performance Objectives and Other Terms. The Administrator will set
performance objectives and other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Service
Providers. Notwithstanding the foregoing sentence, Performance Units/Shares will
have a vesting schedule of not less than one (1) year from the date of grant.
Each Award of Performance Units/Shares will be evidenced by an Award Agreement
that will specify the Performance Period, and such other terms and conditions as
the Administrator, in its sole discretion, will determine.
(d)    Earning of Performance Units/Shares. After the applicable Performance
Period has ended, the holder of Performance Units/Shares will be entitled to
receive a payout of the number of Performance Units/Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance objectives and other vesting
provisions have been achieved. After the grant of a Performance Unit/Share, the
Administrator, in its sole discretion, may reduce or waive any performance
objectives or other vesting provisions for such Performance Unit/Share.
(e)    Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period and satisfaction of other
vesting criteria, and in any event, within 30 days after vesting. The
Administrator, in its sole discretion, may pay earned Performance Units/Shares
in the form of cash, in Shares (which have an aggregate Fair Market Value equal
to the value of the earned Performance Units/Shares at the close of the
applicable Performance Period or on the date of settlement, as set forth in the
Award Agreement) or in a combination thereof, provided that unless otherwise
provided in an Award Agreement, Performance Shares/Units shall be settled in
Shares.


-15-

--------------------------------------------------------------------------------




(f)    Cancellation of Performance Units/Shares. On the date set forth in the
Award Agreement, all unearned or unvested Performance Units/Shares will be
forfeited to the Company, and again will be available for grant under the Plan.
(g)    Section 162(m) Performance Restrictions. For purposes of qualifying
grants of Performance Units/Shares as “performance-based compensation” under
Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals will be set by the Administrator on or before the Determination Date. In
granting Performance Units/Shares which are intended to qualify under
Section 162(m) of the Code as “performance-based compensation,” the
Administrator will follow any procedures determined by it from time to time to
be necessary or appropriate to ensure such qualification (e.g., in determining
the Performance Goals).
(h)    Dividend Equivalents. The Committee may, in its sole discretion, provide
in an Award Agreement evidencing a grant of Performance Units/Shares the right
to accrue dividend equivalents, which dividend equivalents will be subject to
the same vesting, forfeiture and settlement criteria as the underlying
Performance Units/Shares.
11.    Other Awards. The Administrator is authorized, subject to limitations
under Applicable Law, to grant to Participants any type of award (in addition to
those Awards provided in Sections 6 through and including 10 hereof) (i) that is
payable in, or valued in whole or in part by reference to, shares of Common
Stock (any such Award, an “Other Stock-Based Award”) or (ii) that is payable in
cash (any such Award, a “Cash Award”), in each case, as deemed by the
Administrator to be consistent with the purposes of the Plan. Other Stock-Based
Awards and Cash Awards shall be subject to such terms and conditions as may be
determined by the Administrator, consistent with the terms and purposes of the
Plan. The Administrator will have complete discretion in determining the number
of Other Stock-Based Awards and the amount of Cash Awards granted to each
Participant, provided that during any fiscal year (i) no Participant shall be
granted more than 1,000,000 Other Stock-Based Awards and (ii) no Participant
shall be granted a Cash Award in excess of $3,000,000. Notwithstanding the
foregoing limitations, in connection with his or her initial service, an
Employee may be granted up to an additional 1,000,000 Other Stock-Based Awards
without impacting such limitations. If Other Stock-Based Awards are cancelled in
the same fiscal year in which they were granted (other than in connection with a
transaction described in Section 16), the cancelled Other Stock-Based Awards, as
applicable, will be counted against the limits set forth in the two immediately
preceding sentences. Other Stock-Based Awards will have a vesting schedule of
not less than three (3) years from the date of grant (which may be ratable over
such period), unless such Other Stock-Based Awards were granted based upon
performance criteria, in which case they will have a vesting schedule of not
less than one (1) year from the date of grant.
12.    Formula Option and Restricted Stock Grants to Outside Directors.
(a)    General. All grants of Options and Restricted Stock to Outside Directors
pursuant to this Section 12 will be automatic and nondiscretionary, except as
otherwise provided herein, and will be made in accordance with the following
provisions:


-16-

--------------------------------------------------------------------------------




(b)    Type of Awards. All Options granted pursuant to this Section will be
Nonstatutory Stock Options and, except as otherwise provided herein, will be
subject to the other applicable terms and conditions of the Plan (including,
without limitation, Section 6(d)(ii)-(vi)). Except as otherwise provided herein,
all Restricted Stock granted pursuant to this Section will be subject to the
other applicable terms and conditions of the Plan.
(c)    No Discretion. No person will have any discretion to select which Outside
Directors will be granted awards of Options and Restricted Stock under this
Section or to determine the number of Shares to be covered by such Awards
(except as provided in Sections 12(i) and 16).
(d)    Initial Award. Each person who first becomes an Outside Director will be
automatically granted: (i) an Option to purchase a number of Shares equal to the
product of (I) 20,000 multiplied by (II) a fraction, the numerator of which is
the number of days in the period beginning on the date such person first becomes
an Outside Director and ending on the date of the first annual meeting of the
stockholders of the Company thereafter, and the denominator of which is 365 (the
“Fraction”) rounded down to the nearest whole number (the “Initial Option”) and
(ii) and Award of Restricted Stock equal to the product of (I) $40,000 divided
by the Fair Market Value of a Share on the date such person first becomes an
Outside Director multiplied by (II) the Fraction rounded down to the nearest
whole number (the “Initial Restricted Stock Award”). The Initial Option and the
Initial Restricted Stock Award shall be granted on or about the date on which
such person first becomes an Outside Director, whether through election by the
stockholders of the Company or appointment by the Board to fill a vacancy;
provided, however, that an Inside Director who ceases to be an Inside Director,
but who remains a Director, will not receive an Initial Option or an Initial
Restricted Stock Award.
(e)    Annual Option. Each Outside Director will be automatically granted an
Option to purchase twenty thousand (20,000) Shares (an “Annual Option”) on each
date of the annual meeting of the stockholders of the Company.
(f)    Option Terms. The terms of each Option granted pursuant to this
Section 12 will be as follows:
(i)    The term of the Option will be ten (10) years, subject to earlier
termination as set forth in the Award Agreement.
(ii)    The exercise price per Share will be one hundred percent (100%) of the
Fair Market Value per Share on the date of grant of the Option.
(iii)    Subject to Section 16, the Option will vest and become exercisable as
to one hundred percent (100%) of the Shares subject to the Option on the earlier
of the first anniversary of the date of grant or the date of the first annual
meeting of the stockholders of the Company immediately following the date of
grant, in either case, provided that the Participant continues to serve as a
Director through such date.
(g)    Annual Restricted Stock Award. Each Outside Director will be
automatically granted Restricted Stock having a Fair Market Value of forty
thousand dollars ($40,000) (an “Annual Restricted Stock Award”) on each date of
the annual meeting of the stockholders of the Company.


-17-

--------------------------------------------------------------------------------




(h)    Restricted Stock Terms. Notwithstanding anything to the contrary in
Section 7(b), the Period of Restriction applicable to each Initial Restricted
Stock Award and each Annual Restricted Stock Award shall lapse on the earlier of
the first anniversary of the date of grant or the date of the first annual
meeting of the stockholders of the Company immediately following the date of
grant, in either case, provided that the Participant continues to serve as a
Director through such date.
(i)    Adjustments. The Administrator in its discretion may change and otherwise
revise the terms of Options and Restricted Stock to be granted under this
Section 12, including, without limitation, the number of Shares and exercise
prices thereof, for Options and Restricted Stock granted on or after the date
the Administrator determines to make any such change or revision.
(j)    Other Awards. Nothing in this Section 12 will limit the ability of the
Administrator to grant any other Award under the Plan to Outside Directors in
addition to the Options and Restricted Stock that are granted to them under this
Section 12; provided that in no event may any Outside Director be awarded
compensation by the Company for service as an Outside Director with a total
value of more than $750,000 in any given fiscal year, which such amount to
include the sum of (i) cash compensation and (ii) the grant date fair value of
equity compensation awarded to the Outside Director, provided, however, that the
limitation contained herein will not apply to the extent an Outside Director has
been or becomes an employee of the Company during such fiscal year.
13.    Performance Goals. The granting and/or vesting of Awards may be made
subject to the attainment of performance goals (“Performance Goals”). To the
extent that any such Award is intended to be “qualified performance-based
compensation” within the meaning of Section 162(m) of the Code, the Performance
Goals must be based solely on one or more of the following criteria: (i) revenue
or net revenue, (ii) cash and/or cash equivalents on hand, (iii) free cash flow,
(iv) earnings per share, (v) earnings, (vi) earnings before interest and taxes,
(vii) earnings before interest, taxes and depreciation, (viii) earnings before
interest, taxes, depreciation and amortization, (ix) gross or net margin, (x)
gross profit or gross profit dollars, (xi) cash or net cash from operations,
(xii) net income, (xiii) operating cash flow, (xiv) expenses or operating
expenses, (xv) operating income, (xvi) profit, (xvii) return on assets,
(xviii) return on equity, (xix) return on capital or return on invested capital,
(xx) sales or return on sales, (xxi) revenue growth, (xxii) total shareholder
return, (xxiii) market share, (xiv) customer satisfaction and (xxv) stock price.
Any Performance Goals may be used to measure the performance of the Company or a
Subsidiary as a whole or a business unit or division of the Company or a
Subsidiary and may be measured relative to a peer group or index. The
Performance Goals may differ from Participant to Participant and from Award to
Award. Any criteria used may be (i) measured in absolute terms, (ii) compared to
another company or companies and/or (iii) measured on a pre-tax or post-tax
basis (if applicable). On or prior to the Determination Date, the Administrator
will determine in writing the method for calculating each Performance Goal.
14.    Leaves of Absence/Transfer Between Locations. Unless the Administrator
provides otherwise or except as required by Applicable Laws, vesting of Awards
granted hereunder will be suspended during any unpaid leave of absence. A
Service Provider will not cease to be an Employee in the case of (i) any leave
of absence approved by the Company or (ii) transfers between locations of the
Company or between the Company, its Parent, or any Subsidiary. For purposes of
Incentive Stock


-18-

--------------------------------------------------------------------------------




Options, no such leave may exceed ninety (90) days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. If reemployment
upon expiration of a leave of absence approved by the Company is not so
guaranteed, then three (3) months following the ninety-first (91st) day of such
leave any Incentive Stock Option held by the Participant will cease to be
treated as an Incentive Stock Option and will be treated for tax purposes as a
Nonstatutory Stock Option.
15.    Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate (provided that such transfer shall be for no
consideration and shall be for estate planning or similar purposes).
16.    Adjustments; Dissolution or Liquidation; Merger or Change in Control.
(a)    Adjustments. Subject to any required action by the stockholders of the
Company, the number of shares of Common Stock which have been authorized for
issuance under the Plan (including the maximum Share amounts with respect to any
Award), the number of Shares covered by each outstanding Award and/or the price
per Share covered by each such outstanding Award, shall be proportionately
adjusted for any extraordinary dividend or other extraordinary distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination or other change in the corporate
structure of the Company affecting the Shares such that an adjustment is
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan. Such adjustment
shall be made by the Administrator, whose determination in that respect shall be
final, binding and conclusive. Notwithstanding the preceding, the number of
Shares subject to any Award always shall be a whole number. Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares subject to an Award.
(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.
(c)    Change in Control. In the event of a merger or Change in Control, each
outstanding Award will be treated as the Administrator determines, including,
without limitation, that each Award be assumed or an equivalent option or right
substituted by the successor or acquiring company or a parent or subsidiary of
the successor or acquiring company. The Administrator will not be required to
treat all Awards similarly in the transaction.
Unless otherwise provided in an Award Agreement, in the event that the successor
or acquiring company (or its parent) does not assume or substitute for the
Award, the Participant will fully vest in and have the right to exercise all of
his or her outstanding Options and Stock Appreciation Rights, including Shares
as to which such Awards would not otherwise be vested or exercisable, all
restrictions


-19-

--------------------------------------------------------------------------------




on Restricted Stock, Restricted Stock Units and Other Stock-Based Awards will
lapse, and, with respect to Awards with performance-based vesting, all
Performance Goals or other vesting criteria will be deemed achieved at one
hundred percent (100%) of target levels and all other terms and conditions met.
In addition, if an Option or Stock Appreciation Right is not assumed or
substituted for in the event of a Change in Control, the Administrator will
notify the Participant in writing or electronically that the Option or Stock
Appreciation Right will be fully vested and exercisable for a period of time
determined by the Administrator in its sole discretion, and the Option or Stock
Appreciation Right will terminate immediately prior to such Change in Control to
the extent not exercised in full or terminated earlier (provided that any such
non-assumed/non-substituted Option or Stock Appreciation Right that is not fully
exercised as of immediately prior to such Change in Control (x) with an exercise
price or base price, as applicable, that is less than the per Share
consideration in such Change in Control will be cancelled in exchange for a
payment equal to the excess of the per Share consideration in such Change in
Control over the exercise price or base price, as applicable, of such Award,
multiplied by the number of Shares underlying such Award and (y) with an
exercise price or base price, as applicable, equal to or greater than the per
Share consideration in such Change in Control shall be cancelled with no payment
due the holder thereof).
For the purposes of this Section 16(c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control is not solely common stock of
the successor or acquiring company or its parent, the Administrator may (but
shall not be required to), with the consent of the successor or acquiring
company, provide for the consideration to be received upon the exercise of an
Option or Stock Appreciation Right or upon the payout of a Restricted Stock
Unit, Performance Unit, Performance Share or Other Stock-Based Award, for each
Share subject to such Award, to be solely common stock of the successor or
acquiring company or its parent equal in fair market value to the per share
consideration received by holders of Common Stock in the Change in Control.
Notwithstanding anything in this Section 16(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more Performance
Goals will not be considered assumed if the Company or its successor or acquiror
modifies any of such Performance Goals without the Participant’s consent;
provided, however, a modification to such Performance Goals only to reflect the
successor company’s post-Change in Control corporate structure will not be
deemed to invalidate an otherwise valid Award assumption.
Notwithstanding anything in this Section 16, Awards that are considered
“non-qualified deferred compensation” within the meaning of Code Section 409A
shall only become vested and settled if such action would not violate Code
Section 409A.
(d)    Outside Director Awards. With respect to Awards granted to an Outside
Director that are assumed or substituted for, if on the date of or following
such assumption or substitution the Participant’s status as a Director or a
director of the successor or acquiring company, as applicable, is


-20-

--------------------------------------------------------------------------------




terminated other than upon a voluntary resignation by the Participant (unless
such resignation is at the request of the successor or acquirer), then the
Participant will fully vest in and have the right to exercise Options and/or
Stock Appreciation Rights as to all of the Shares underlying such Award,
including those Shares which would not otherwise be vested or exercisable, all
restrictions on Restricted Stock, Restricted Stock Units and Other Stock-Based
Awards will lapse, and, with respect to Performance Units and Performance
Shares, all Performance Goals or other vesting criteria will be deemed achieved
at one hundred percent (100%) of target levels and all other terms and
conditions met.
17.    Tax Withholding.
(a)    Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company will have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes (including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).
(b)    Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
maximum individual statutory rate for each applicable jurisdiction,
(c) delivering to the Company already-owned Shares having a Fair Market Value
equal to the maximum individual statutory rate for each applicable jurisdiction,
or (d) selling a sufficient number of Shares otherwise deliverable to the
Participant through such means as the Administrator may determine in its sole
discretion (whether through a broker or otherwise) equal to the maximum
individual statutory rate for each applicable jurisdiction. The Fair Market
Value of the Shares to be withheld or delivered will be determined as of the
date that the taxes are required to be withheld. Notwithstanding the foregoing,
any Participant who is subject to the requirements of Section 16 of the Exchange
Act at the time the tax withholding obligation becomes due, shall satisfy any
tax withholding obligation by directing the Company to withhold a number of
whole Shares from those that would otherwise be received upon the exercise of
the Option or the vesting of the Shares having a Fair Market Value (determined
as of the date on which the withholding obligation arises) equal to the maximum
statutory tax withholding rate for each applicable jurisdiction.
18.    No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company or any Subsidiary, nor will
they interfere in any way with the Participant’s right or the Company’s or any
Subsidiary’s right to terminate such relationship at any time, with or without
cause, to the extent permitted by Applicable Laws.
19.    Date of Grant. The date of grant of an Award will be, for all purposes,
the date on which the Administrator makes the determination granting such Award,
or such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.


-21-

--------------------------------------------------------------------------------




20.    Term of Plan. The Plan will become effective upon its approval by the
Company’s stockholders. Unless sooner terminated under Section 21 of the Plan,
the Plan will continue in effect until the 10th anniversary of its adoption by
the Board.
21.    Amendment and Termination of the Plan.
(a)    Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.
(b)    Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary to comply with Applicable Laws.
(c)    Effect of Amendment or Termination. No amendment, alteration, suspension,
or termination of the Plan will impair the rights of any Participant with
respect to outstanding Awards, unless mutually agreed otherwise between the
Participant and the Administrator, which agreement must be in writing (which may
include e-mail) and signed by the Participant and the Company. Termination of
the Plan will not affect the Administrator’s ability to exercise the powers
granted to it hereunder with respect to Awards granted under the Plan prior to
the date of such termination.
(d)    Repricing. Without the approval of the Company’s stockholders, the
Company may not implement a program that provides for the repricing, replacing
or cash buy-back of, out-of-the-money Awards.
22.    Conditions Upon Issuance of Shares.
(a)    Legal Compliance. Shares will not be issued pursuant to an Award unless
the issuance and delivery of such Shares will comply with Applicable Laws and
will be further subject to the approval of counsel for the Company with respect
to such compliance.
(b)    Investment Representations. As a condition to the receipt of Shares in
respect of an Award, the Company may require the person receiving such Shares to
represent and warrant at the time of any such receipt that the Shares are being
purchased only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation is required.
23.    Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.
24.    Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval will be obtained in the manner and to the
degree required under Applicable Laws.
25.    Non-U.S. Participants. Without amending the Plan, Awards may be granted
to Participants who are foreign nationals or employed outside the United States
or both, on such terms


-22-

--------------------------------------------------------------------------------




and conditions different from those specified in the Plan as may, in the
judgment of the Administrator, be necessary or desirable to further the purposes
of the Plan.
26.    Code Section 409A. The Plan and all Awards are intended to comply with,
or be exempt from, Code Section 409A and all regulations, guidance, compliance
programs and other interpretative authority thereunder, and shall be interpreted
in a manner consistent therewith. Notwithstanding anything contained herein to
the contrary, in the event any Award is subject to Code Section 409A, the Board
may, in its sole discretion and without a Participant’s prior consent, amend the
Plan and/or Awards, adopt policies and procedures, or take any other actions as
deemed appropriate by the Board to (i) exempt the Plan and/or any Award from the
application of Code Section 409A, (ii) preserve the intended tax treatment of
any such Award or (iii) comply with the requirements of Code Section 409A. In
the event that a Participant is a “specified employee” within the meaning of
Code Section 409A, and a payment or benefit provided for under the Plan would be
subject to additional tax under Code Section 409A if such payment or benefit is
paid within six (6) months after such Participant’s separation from service,
then such payment or benefit shall not be paid (or commence) during the six (6)
month period immediately following such Participant’s separation from service
except as provided in the immediately following sentence. In such an event, any
payments or benefits that would otherwise have been made or provided during such
six (6) month period and which would have incurred such additional tax under
Code Section 409A shall instead be paid to the Participant in a lump-sum cash
payment, without interest, on the earlier of (i) the first business day
following the six (6) month anniversary of such Participant’s separation from
service or (ii) the tenth business day following such Participant’s death.
Notwithstanding anything contained herein to the contrary, in no event shall the
Company or any Subsidiary have any liability or obligation to any Participant or
any other person in the event that the Plan or any Award granted hereunder is
not exempt from, or compliant with, Code Section 409A.
27.    Governing Law. The Plan shall be governed by the laws of the State of
Delaware, without reference to principles of conflicts of laws.
*    *    *    *    *




-23-